 607319 NLRB No. 80SEARS, ROEBUCK & CO.1Indeed, the Petitioner does not contest the Employer's assertionin its request for review that the transfer of operations to Doral took
place as scheduled, and that all employees now work on one floor
of the Doral facility.Sears, Roebuck and Co. and International Brother-hood of Electrical Workers, Local Union 349,
affiliated with the AFL±CIO, Petitioner. Case12±RC±7861October 31, 1995DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn August 17, 1995, the Board granted the Employ-er's request for review of the Regional Director's De-
cision and Direction of Election, which, inter alia, ex-
cluded the approximately 100 maintenance agreement
(MA) sales employees from the districtwide unit found
appropriate. The election was held as scheduled on
August 17 and 18, 1995, and the ballots were im-
pounded pending the Board's Decision on Review. No
briefs on review were filed.The Board has delegated its authority in this pro-ceeding to a three-member panel.Having carefully considered the entire record, wehave decided to reverse the Regional Director's deci-
sion with respect to the issue on review, and we find
that the MA sales employees must be included in the
unit found appropriate.The Regional Director found appropriate a unit con-sisting of all full-time and regular part-time service
technicians, technician helpers, installers, support spe-
cialists, and the truck mechanic assigned to the Em-
ployer's Miami Service District. The record shows that
the unit employees and the MA sales employees are
hourly paid, eligible for overtime pay, receive common
fringe benefits, and work similar work hours. They are
subject to the same work rules, company personnel
policies, and employee handbook. Time, payroll
records, and personnel files for all Miami Service Dis-
trict employees, including the MA sales employees, are
centrally maintained and administered by the Em-
ployer.In finding that MA sales employees have a suffi-ciently separate community of interest from all other
employees assigned to the Miami Service District such
that inclusion of the MA sales employees was not re-
quired in the otherwise overall unit of district employ-
ees, the Regional Director relied on what she consid-
ered to be the MA sales employees' separate work lo-
cation, dissimilar job duties, and separate immediate
supervision. The record, however, does not support the
Regional Director's findings because the evidence re-
veals that the MA sales employees work near, interact
with, and share common supervision with at least the
MA support specialists, who are included in the unit.As of the date of the hearing, June 20, 1995, theEmployer's Miami Service District had facilities lo-
cated at Opa Locka (the district headquarters), MiamiAirport, Key West, Miami Lakes, and South Dade. Atthat time, the MA sales employees and most of the
MA support specialists worked in adjacent areas on the
second floor of the Miami Airport facility, while the
technicians and support specialists assigned to that fa-
cility worked on the first floor of the building. The
record establishes that, effective July 2, 1995, a new
district headquarters at Doral was scheduled to replace
the facilities at Opa Locka and Miami Airport. As
noted by the Regional Director, two-thirds of the dis-
trict employees, or approximately 286 employees, in-
cluding the 100 MA sales employees working at the
Miami Airport facility, were to be assigned to the new
one-story building at Doral. There is no indication that
these operational changes have not occurred as
planned.1In finding that the MA sales employees are seg-regated from other employees in the unit, the Regional
Director emphasized that those employees and
``some'' support specialists work on a separate floor
and punch a separate timeclock from the 11 techni-
cians and an undetermined but small number of sup-
port specialists working on the first floor of the Miami
Airport facility. This approach, however, obscures the
close working proximity and integration that exists be-
tween the MA sales employees and the MA support
specialists. Furthermore, the Regional Director incor-
rectly viewed the recent transfer of MA sales employ-
ees and the unit employees to the new Doral head-
quarters as having no bearing on the issues presented
here. The record shows that, with the opening of the
Doral facility, the MA sales employees will have even
more contact with unit employees because, unlike the
layout at the Miami Airport facility, there is only one
floor at the new Doral facility. See Sears, Roebuck &Co., 160 NLRB 1435 (1966) (telephone service cleri-cals who work in close proximity to unit employees
were included in the service department unit).In drawing comparisons about job duties, the Re-gional Director found that there is minimal and infre-
quent functional overlap between unit employees and
the MA sales employees. Although the record shows
that all unit employees are expected to sell mainte-
nance agreements to some extent, the Regional Direc-
tor considered the job duties of the MA sales employ-
ees to be only tangentially related to those of the unit
employees. The Regional Director also focused exclu-
sively on the MA sales employees' primary role to so-
licit customers to purchase maintenance agreements,
and gave insignificant weight to the several related
tasks performed by the MA sales employees and unit
employees alike. For example, the 21 MA support spe-VerDate 12-JAN-9915:08 Jul 30, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31980apps04PsN: apps04
 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cialists update customer histories from service orderssubmitted by the technicians; process cancellation of
maintenance agreements and refunds; handle paper-
work generated in the sale of maintenance agreements;
assist technicians in handling questions concerning
maintenance agreements and the coverage, age, and
service history of merchandise; and train technicians
on selling maintenance agreements, imparting sales
strategies and techniques for closing sales. The record
establishes that the MA sales employees engage in
many of these same activities, including training tech-
nicians and communicating with them concerning
maintenance agreements.We further find that the Regional Director incor-rectly discounted the fact that the MA sales employeesand the MA support specialists share immediate super-
vision by the two MA supervisors and the MA sales
manager. It is true that the MA support specialists also
report to another supervisor, the support manager, who
periodically visits the Miami Airport facility, but thisadditional supervision does not eliminate nor detractfrom the onsite supervision shared by the MA sales
employees and the MA support specialists on a day-
to-day basis. See Sears, Roebuck & Co., 227 NLRB1403 (1977) (telephone solicitors who are supervised
by the manager who is also in charge of the unit em-
ployees are included in the unit).In sum, we find that the MA sales employees do nothave a sufficiently separate community of interest to
warrant their exclusion from the unit found appro-
priate.ORDERThe Regional Director's Decision and Direction ofElection is reversed with respect to the issue on re-
view, and the unit found appropriate is modified spe-
cifically to include maintenance agreement sales em-
ployees. The proceeding is remanded to the Regional
Director for further appropriate action.VerDate 12-JAN-9915:08 Jul 30, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31980apps04PsN: apps04
